Case:19-12400-JGR Doc#:379-3 Filed:04/07/21           Entered:04/07/21 15:49:18 Page1 of 1




                           UNITED STATE BANKRUPTCY COURT
                            FOR THE DISTRICT OF COLORADO

 In re:                                     )
                                            )
 SKYFUEL, INC.,                             )      Case No. 19-12400-JGR
                                            )      Chapter 11
                 Debtor.                    )


          ORDER GRANTING MOTION TO APPROVE SETTLEMENT AGREEMENT
                   BETWEEN SKYFUEL INC. AND KELLY BENINGA


        THIS MATTER having come before the Court on Debtor's Motion to Approve
 Settlement Agreement Between SkyFuel Inc. and Kelly Beninga (the "Motion to
 Approve"), and the Court having reviewed and considered the Motion and any responses
 or objections, and fully advised on the premises hereby

           IT IS ORDERED that:

           1.    The Motion to Approve is GRANTED.

           2.    The Settlement Agreement attached as Exhibit 1 to the Motion is APPROVED.

       3.     The Committee shall withdraw its objections to the Motions (as defined in the
 Motion to Approve) within five business days after entry of this Order.

 DATED this ____ day of ________________, 2021.


                                            BY THE COURT:


                                            _________________________________
                                            Hon. Joseph G. Rosania, Jr.
                                            U.S. Bankruptcy Judge




 57475906;1
